Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 1 of 20




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                Case No. 1:20-cv-24342-RNS

   PAYRANGE, INC.                            )
                                             )
               Plaintiff,                    )
                                             )
   v.                                        )
                                             )
   KIOSOFT TECHNOLOGIES, LLC and             )
   TECHTREX, INC.,                           )
                                             )
               Defendants.                   )
                                             )

     PLAINTIFF PAYRANGE, INC.’S OPPOSITION TO DEFENDANTS’ MOTION TO
      DISMISS PLAINTIFF’S CLAIM FOR INFRINGEMENT OF THE ’833 PATENT
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 2 of 20




                                                  TABLE OF CONTENTS

                                                                                                                                       Page

  I.     INTRODUCTION ...............................................................................................................4
  II.    LEGAL STANDARD ..........................................................................................................5
  III.   ARGUMENT .......................................................................................................................7
         A.         Defendants’ Motion is Premature in View of Claim Construction Disputes...........7
         B.         The ’833 Patent is Directed to Eligible Subject Matter ...........................................8
         C.         The ’833 Patent Claims Contain Multiple Inventive Concepts .............................11
         D.         Defendants Ignore the Specific Limitations of the Claims ....................................13
         E.         Defendants Fail to Address All Patent Claims ......................................................16
         F.         Plaintiff Should Be Granted Leave to File an Amended Complaint .....................17
  IV.    Conclusion .........................................................................................................................17




                                                                    -i-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 3 of 20




                                                   TABLE OF AUTHORITIES

                                                                                                                                           Page




                                                                   CASES

  Aatrix Software, Inc. v. Green Shades Software, Inc.,882 F.3d 1121, (Fed. Cir.
          2018) ..........................................................................................................................3, 4, 14

  Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253 (Fed. Cir. 2016) ..............................3

  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014) ........................................... passim

  Ancora Techs., Inc. v. HTC Am., Inc., 908 F.3d 1343 (Fed. Cir. 2018) ..........................................8

  Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can., 687 F.3d 1266 (Fed.
        Cir. 2012) .............................................................................................................................4

  Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018) ..........................................................3, 8, 9

  DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245 (Fed. Cir. 2014) ...........................8, 11, 12

  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016)............................................3, 7, 8

  Ex Parte Oliver S. C. Quigley, Nathan McCauley, And Bob Lee, 2019 WL 366814
         (Patent Tr. & App. Bd. January 15, 2019) .........................................................................12

  Ex Parte Rajen S. Prabhu And David Chan, 2018 WL 2131670 (2018) (Patent Tr.
         & App. Bd., April 27, 2018) ..............................................................................................12

  Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299 (Fed. Cir. 2018) ..............................................8

  Inventor Holdings, LLC v. Bed Bath & Beyond, Inc, 876 F.3d 1372, (Fed. Cir.
         2017) ..................................................................................................................................12

  Koninklijke KPN N.V. v. Gemalto M2M GmbH, 942 F.3d 1143 (Fed. Cir. 2019) ..........................7

  Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66 (2012) ................................2, 3

  McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016) ............................8

  MyMail, Ltd. v. ooVoo, LLC, 934 F.3d 1373 (Fed. Cir. 2019) ........................................................4

  Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161 (Fed. Cir. 2019) .......................................................3

  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138 (Fed. Cir. 2016) ....................................3

  TecSec, Inc. v. Adobe Inc., 978 F.3d 1278 (Fed. Cir. 2020) ......................................................3, 10
  Uniloc USA, Inc. v. LG Electronics USA, Inc., 957 F. 3d 1303 ......................................................7


                                                                        -ii-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 4 of 20



  Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253 (Fed. Cir. 2017) .....................................3, 7

                                                             STATUTES

  35 U.S.C. § 101 ...................................................................................................................... passim




                                                                     -iii-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 5 of 20




                                                  ARGUMENT

 I.         INTRODUCTION

                Defendants KioSoft Technologies LLC and TechTrex Inc. (“Defendants”) fall far short of

      meeting their burden of establishing patent-ineligibility of the ’833 Patent1 by clear and convincing

      evidence. This is because Defendants’ patent-ineligibility challenge rests on impermissibly broad

      and misleading characterizations of the ’833 Patent. The claims are not directed to merely asking

      for permission before transacting. They instead aim to solve a technological problem; specifically,

      before the ’833 Patent, cashless automatic retail transactions typically required persistent network

      connectivity at or near the point of sale. Claim 1 improves the functional capabilities of computer

      networks by enabling: (1) Automated purchasing at a mobile device through preemptively

      obtained payment authorizations and (2) Asynchronous communication between the payment

      server and the automatic retail machine via the mobile device, thus avoiding the need for a

      persistent network. Defendants utterly fail to address these improvements, which altogether show

      that the invention concretely improves the functioning of computer networks—it is not an abstract

      idea. The claims are patent eligible at Alice step one.

                Even if the Court were to reach Alice step two, the claims of the ’833 Patent contain

      multiple inventive concepts, including identifying an automatic retail machine and a trigger

      condition to complete the transaction, and the “payment zone” and “authorization zone” of

      proximity to the automatic retail machine. Defendants ignore the factual allegations, accepted as

      true for purposes of a motion to dismiss, in the Complaint that demonstrate that the claims were

      not well-understood, routine, or conventional. At most, Defendants’ motion highlights the parties’

      factual dispute. The Complaint sufficiently alleges infringement of a patent that is not invalid

      under § 101.


      1
          “’833 Patent” refers to U.S. Patent No. 10,719,833, filed as D.I. 17-1.
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 6 of 20




             Defendants’ Iqbal challenge fails as well.       The Complaint includes one count, for

      infringement of the ’833 Patent. Paragraph 29 of the Complaint alleges that Defendants’ products

      practice every limitation of claim 1 of the ’833 Patent. Aside from the § 101 arguments addressed

      above, Defendants have not challenged the sufficiency of the allegation that their products infringe

      claim 1, which is sufficient to state a claim for patent infringement. And the relief Defendants

      have requested—for the Court to “dismiss the Complaint for failure to state a claim with respect

      to the unspecified claims of the ’833 Patent”—confuses claims for relief with patent claims.

      PayRange need not now allege facts supporting infringement of every patent claim it will assert at

      trial in order to plausibly plead that Defendants have infringed the ’833 Patent.

II.      LEGAL STANDARD

             Under 35 U.S.C. § 101, any “new and useful process, machine, manufacture, or

      composition of matter, or any new and useful improvement thereof” may be patented, but “laws

      of nature, natural phenomena, and abstract ideas” are not patent-eligible. Mayo Collaborative

      Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 82 (2012). The Supreme Court has articulated a

      two-part test to determine whether a claim covers patent-eligible subject matter or an unpatentable

      abstract idea:

             First, we determine whether the claims at issue are directed to one of those patent-ineligible
             concepts. If so, we then ask, “[w]hat else is there in the claims before us?” To answer that
             question, we consider the elements of each claim both individually and “as an ordered
             combination” to determine whether the additional elements “transform the nature of the
             claim” into a patent-eligible application. We have described step two of this analysis as a
             search for an “‘inventive concept’”—i.e., an element or combination of elements that is
             “sufficient to ensure that the patent in practice amounts to significantly more than a patent
             upon the [ineligible concept] itself.”

             Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2355 (2014) (emphasis added)

      (internal citations omitted). The Supreme Court has cautioned that “we tread carefully in

      construing this exclusionary principle lest it swallow all of patent law” because “[a]t some level,



                                                      -5-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 7 of 20




  ‘all inventions . . . embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or

  abstract ideas.’” Id. at 2354 (citing Mayo, 566 U.S. at 71).

         At step one of the Alice analysis, a claim is not “directed to” an abstract idea, and thus is

  patent-eligible subject matter, if it “focus[es] on specific asserted improvements in computer

  capabilities” rather than “on a process or system that qualifies an abstract idea for which computers

  are invoked merely as a tool.” TecSec, Inc. v. Adobe Inc., 978 F.3d 1278, 1293 (Fed. Cir. 2020).

  The inquiry assesses “what the patent asserts to be the ‘focus of the claimed advance over the prior

  art.’” Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 1168 (Fed. Cir. 2019) (quoting Affinity Labs

  of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016)). That inquiry “‘must focus

  on the language of the [a]sserted [c]laims themselves,’” TecSec, 978 F.3d at 1292 (quoting

  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016)), because

  “characterizing the claims at ‘a high level of abstraction’ that is ‘untethered from the language of

  the claims all but ensures that the exceptions to § 101 swallow the rule.’” Id. at 1293 (quoting

  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016)).

         At step two of Alice, “whether a claim element or combination of elements is well-

  understood, routine and conventional to a skilled artisan in the relevant field is a question of fact.

  Any fact, such as this one, that is pertinent to the invalidity conclusion must be proven by clear

  and convincing evidence.” Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018).

         When reviewing a motion to dismiss under Rule 12(b)(6), all factual inferences must be

  drawn in favor of the non-moving party. Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253,

  1261 (Fed. Cir. 2017). In addition, even if the motion is granted, leave to amend should be freely

  given. For example, in Aatrix Software, Inc. v. Green Shades Software, Inc., the Federal Circuit

  found error where a district court “denied leave to amend without claim construction and in the

  face of factual allegations, spelled out in the proposed second amended complaint, that, if accepted


                                                   -6-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 8 of 20




       as true, establish that the claimed combination contains inventive components . . . .” 882 F.3d

       1121, 1125 (Fed. Cir. 2018).

III.      ARGUMENT

              A.      Defendants’ Motion is Premature in View of Claim Construction Disputes

              The Federal Circuit has noted that “it will ordinarily be desirable—and often necessary—

       to resolve claim construction disputes prior to a § 101 analysis, for the determination of patent

       eligibility requires a full understanding of the basic character of the claimed subject matter.”

       Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1273-74 (Fed. Cir.

       2012). Indeed, “if the parties raise a claim construction dispute at the Rule 12(c) stage, the district

       court must either adopt the non-moving party’s constructions or resolve the dispute to whatever

       extent is needed to conduct the § 101 analysis.” MyMail, Ltd. v. ooVoo, LLC, 934 F.3d 1373, 1379

       (Fed. Cir. 2019).

              The parties will likely identify disputed claim terms from the ’833 Patent. For example,

       the parties will likely dispute the meaning of the term “automatic retail machine”: Defendants

       argue that the specification equates this term with “vending machine” and assert that vending

       machines dispense goods, not services (Mot. at 4), while the Complaint implies that laundry

       washers and dryers, which can be activated by the “CSCPayMobile app powered by Defendants,”

       can be “automatic retail machines,” especially since the claim language contemplates provision of

       services. Moreover, PayRange disputes Defendants’ construction of “vending machine,” which is

       a claim term in another patent in the same family as the ’833 Patent. See Amended Opening Claim

       Construction Brief, PayRange, Inc. v. KioSoft Techs., LLC, No. 1:20-cv-20970, D.I. 147 at 3 (S.D.

       Fla. Mar. 5, 2021) (the “First Action”). The parties’ other claim construction disputes in the First

       Action similarly suggest that other terms will be disputed here, including “identifying the

       automatic retail machine” and likely additional terms.


                                                        -7-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 9 of 20




         These and other claim construction disputes are relevant to the § 101 issue because they

  may govern which technological solutions to the technical problems disclosed by the patent are

  within the scope of the claims. For example, the patent recites “identifying the automatic retail

  machine based at least in part on a transmission received from an electronic payment device of the

  automatic retail machine” and “in response to identifying the automatic retail machine, obtaining,

  from the electronic payment device, a request . . . .” ’833 Patent at claim 1. If the parties dispute

  whether “receiving” and “obtaining” require direct rather than indirect communication, the

  resolution of that dispute could determine the scope of the claims’ coverage of the solution to the

  problem of cashless transactions in a locale where no persistent network connections are possible.

         Because there will likely be claim construction disputes with respect to the ’833 Patent and

  because Alice step two is a question of fact, addressing patent eligibility at this stage would be

  premature. Defendants’ Motion should be denied.2

         B.      The ’833 Patent is Directed to Eligible Subject Matter

         If the Court can resolve Defendants’ eligibility challenge at the pleading stage, the Motion

  should still be denied. Under step one of Alice, the claims are directed to an improvement in the

  functioning of computer networks, which constitutes a patent-eligible technological application,

  not an abstract idea. Defendants’ contrary arguments are based on oversimplications: they ignore

  specific claim language that shows that the claims are directed to solving this technological

  problem. The patent does not simply claim the abstract idea of “authorizing and then performing

  a financial transaction.” Mot. at 1.

         Prior to the invention claimed in the ’833 Patent, cashless payments to automatic retail

  machines were limited by the requirement of a persistent network connection. Machines that


  2
   Defendants’ motion is also premature in that Defendants have only moved to dismiss one of the
  three asserted patents across the two cases. Regardless of the outcome of the Motion, the parties
  will move forward with fact and expert discovery, informing the present dispute.
                                                  -8-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 10 of 20




   accepted cashless payments (e.g., credit card readers) needed built-in cellular modems or other

   means to form a persistent network connection in order to authenticate cashless payments on

   demand. This requirement limited the reliability and versatility of cashless payment systems for

   automatic retail machines. Without a network connection that could validate the payer information

   at the point of sale, cashless transactions would not be available. This problem would prevent,

   e.g., vending machines in locations without cellular service from being able to accept cashless

   payments. ’833 Patent at 10:20-38.

          The ’833 Patent solves these problems, improving on prior solutions that allowed automatic

   retail machines to accept cashless payments without built-in persistent network connections, and

   solving the more fundamental problem of cashless payments to automatic retail machines without

   any persistent network connection available in the vicinity of the machine. See id. at 9:44-45;

   10:38-57. Prior art solutions treated a mobile phone’s cellular network access as a communications

   bridge between the automatic retail machine and a payment server, but they uniformly required 1)

   substantial user interaction with the mobile phone to select a particular good or service and 2) a

   persistent connection from the mobile phone to the server at or near the point of sale. Id. at 10:38-

   46. The ’833 Patent improves on this prior art by, among other things, enabling:

      1. Automated purchasing through preemptively obtained payment authorizations, rather than

          waiting to obtain authorization after the user has requested authorization.

      2. Asynchronous communication between the payment server and the automatic retail

          machine via the mobile device. Id. at 10:46-54. This asynchronous communication is

          achieved by, e.g., pre-authorizing a set amount of funds to be used with a specified

          automatic retail machine while the mobile device is connected to the Internet, and later

          connecting the device to the machine to make purchases from the machine, up to the

          authorized amount. Automatic retail machines “located in a remote location where no


                                                   -9-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 11 of 20




          signal is available, therefore, can accept cashless payments.” Id. at 10:55-57. In other

          words, the inventor defied conventional logic—which required a direct Internet connection

          between the server and automatic retail machine—by offering a solution which leveraged

          the mobile phone’s Internet connection.

          The Federal Circuit has held that patents directed to analogous technological improvements

   pass Alice step one. For example, in Uniloc USA, Inc. v. LG Electronics USA, Inc., the claims

   involved a “communications station” “for broadcasting a series of inquiry messages, each in the

   form of a plurality of predetermined data fields arranged according to a first communications

   protocol, and for adding to each inquiry message prior to transmission an additional data field for

   polling at least one secondary station.” 957 F.3d 1303, 1305-06 (Fed. Cir. 2020). The Federal

   Circuit held that this claim (as well as the other claims of the patent) “are directed to a patent-

   eligible improvement to computer functionality, namely the reduction of latency experienced by

   parked secondary stations in communication systems.” Id. at 1307. The claims of the ’833 Patent

   similarly improve how devices communicate within a system by preemptively seeking payment

   authorization and enabling asynchronous communications to obivate the the need for an automatic

   retail machine with its own Internet connection.

          The Federal Circuit reached similar holdings in other analogous cases. See Koninklijke

   KPN N.V. v. Gemalto M2M GmbH, 942 F.3d 1143, 1144 (Fed. Cir. 2019) (claims were directed to

   a device that “enables a data transmission error detection system to detect a specific type of error

   that prior art systems could not”); Visual Memory, 867 F.3d at 1259-60 (enhanced computer

   memory system that “obviate[s] the need to design a separate memory system for each type of

   processor, which proved to be costly and inefficient, and, at the same time, avoid[ed] the

   performance problems of prior art memory systems”); Enfish, 822 F.3d at 1335-39 (self-referential

   table recited in the claims did not simply encompass any form of storing tabular data, but rather


                                                  -10-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 12 of 20




   was directed to a specific type of data structure designed to improve the way that a computer stores

   and retrieves data in memory); Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305-06 (Fed.

   Cir. 2018) (claims “employ[] a new kind of file that enables a computer security system to do

   things it could not do before” and there was “no contention that the only thing disclosed is the

   result and not an inventive arrangement for accomplishing the result”); McRO, Inc. v. Bandai

   Namco Games Am. Inc., 837 F.3d 1299, 1314-15 (Fed. Cir. 2016) (improvement in computer

   animation using specific rules); Ancora Techs., Inc. v. HTC Am., Inc., 908 F.3d 1343, 1348 (Fed.

   Cir. 2018) (claims addressed a technical problem related to computers and disclosed improvements

   “done by a specific technique that departs from earlier approaches . . . .”). Similarly, the claims

   here “do not merely recite the performance of some business practice known from the pre-Internet

   world along with the requirement to perform it on the Internet. Instead, the claimed solution is

   necessarily rooted in computer technology in order to overcome a problem specifically arising in

   the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245, 1257

   (Fed. Cir. 2014).

          C.      The ’833 Patent Claims Contain Multiple Inventive Concepts

          Even if Claim 1 is directed to an abstract idea, multiple limitations included in the claims

   amount to more than “well-understood, routine, and conventional activities” in the field, such that

   the claims are patent eligible under Alice step two. Berkheimer, 881 F.3d at 1368. Whether an

   activity is “well-understood, routine, and conventional” is a question of fact, and if the well-

   pleaded factual allegations of a complaint support that a claim limitation was not “well-understood,

   routine, and conventional,” the complaint should not be dismissed under § 101. Id. at 1369. The

   standard for this determination “goes beyond what was simply known in the prior art. The mere

   fact that something is disclosed in a piece of prior art, for example, does not mean it was well-

   understood, routine, and conventional.” Id.


                                                  -11-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 13 of 20




          Claim 1 requires “obtaining, from the electronic payment device, a request, via the

   communications unit of the mobile device, to preemptively obtain authorization to make funds

   available for a cashless transaction with the automatic retail machine” and “sending, to a server,

   the request via the communications unit of the mobile device . . . .” ’833 Patent at claim 1. The

   improved electronic request thus travels from the payment device of the automatic retail machine,

   to the mobile device, and from there to the server. This path of travel for a request to “preemptively

   obtain authorization” was recognized as novel and non-obvious by the examiner of the ’833 Patent,

   who recognized that the prior art contained direct communication from payment accepting units

   to mobile payment servers in the preemptive authorization context, but “d[id] not teach the

   limitation of sending to a server the request via the communications unit of the mobile device.”

   Ex. 1 at 8. This was to be expected: the mobile device plays a crucial role in solving the problem

   of cashless transactions over a non-persistent network. The examiner also noted that it was

   “unclear” whether the relevant prior art taught the origination of the request in the the electronic

   payment device. Id. If a practice is not clearly taught by the prior art, it is a far cry from “well-

   understood, routine, and conventional.” Berkheimer, 881 F.3d at 1368.

          The other claims of the ’833 Patent contain several other inventive concepts, contrary to

   Defendants’ arguments. The “payment zone” and “authorization zone” limitations of claims 2, 6,

   15, 19, 22, and 26, and their dependents, solve the technical problem of which device is charged

   for a purchase when multiple devices are in range of the automatic retail machine. The encryption

   limitation of claim 11 constitutes an “additional limiting detail” (Mot. at 19) that enhances the

   ability of claim 1 to solve the problem of cashless payments over a non-persistent network by

   adding security to the authorization grants, making them harder to fake. Defendants do not address

   the additional limitations in independent claims 14 and 21 or contend that the use of two distinct

   communication capacities, relying on distinct transceivers, is either an abstract idea or routine


                                                   -12-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 14 of 20




   post-solution activity. In fact, the use of separate short-range and long-range communication

   capacities is important in many implementations of the ’833 Patent’s solution to the problem of

   cashless payments over non-persistent networks.

             D.     Defendants Ignore the Specific Limitations of the Claims

             Defendants’ § 101 argument relies on cherry-picked portions of the specification (Mot. at

   2-6) and is “untethered from the language of the claims.” TecSec, 978 F.3d at 1293. One searches

   in vain for any acknowledgment by Defendants (outside of one direct but incomplete quote of

   claim 1, Mot. at 11) that the claims require a cashless transaction, an electronic payment device,

   identification of an automatic retail machine based on a transmission received from an electronic

   payment device, or obtaining the request for authorization from the electronic payment device.

   These omissions matter: the technological solution claimed in the ’833 Patent solves a problem

   that uniquely arises in the field of cashless transactions. Defendants’ characterization of the claims

   improperly abstracts away the entire technical field giving rise to the problem that the patent

   solves.

             This deficiency in Defendants’ argument is clear upon comparing the actual claim elements

   with Defendants’ characterizations of them. Defendants’ numbered list of claim elements omits

   the limitation that the steps occur “prior to user selection of any items or services provided by an

   automatic retail machine,” and Defendants include no argument that this limitation is reducible to

   abstract ideas and generic computer implementations. Mot. at 11; ’833 Patent at claim 1. This

   limitation is relevant to the § 101 analysis, since it claims a feature that constitutes a technological

   improvement over prior-art systems. Prior systems which required user selection of “items or

   services provided by an automatic retail machine” prior to completion of at least some of the

   transaction-authorization steps were unwieldy and required substantial user interaction with the

   mobile device at or near the point of sale. ‘833 Patent at 10:38-46. The ability to electronically


                                                    -13-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 15 of 20




   authorize the funds for a cashless transaction prior to selecting the item or service to be purchased

   helped to solve the problem of requiring a persistent network connection at the point of sale. Id.

   at 10:47-56.

          The claim elements that Defendants omit in characterizing each limitation similarly show

   that the claim is directed to a technological improvement rather than an abstract idea. Defendants

   attempt to reduce “identifying the automatic retail machine based at least in part on a transmission

   received from an electronic payment device” to “locating or identifying a merchant that is currently

   available to perform a financial transaction” (Mot. at 11-12), but the fact that the claim is limited

   to “automatic retail machine[s]”—which are more likely than other payment accepting units to be

   located in areas with poor network connectivity, and thus have a pressing need for the solution

   described in the patent—containing “electronic payment device[s]” directs the claim to the

   technical field of cashless payments.       Defendants similarly ignore the term “cashless” in

   characterizing the next limitations as “determining that an authorization for a financial transaction

   is necessary before a purchase is made,” and “using a server for authorization to perform a

   purchase and subsequently receiving purchase authorization,” and the Motion thus fails to grapple

   with the network architecture shortcomings that the invention of the ’833 Patent addressed. Id. at

   12; ’833 Patent at 10:47-56. Finally, Defendants again ignore the limitation requiring a cashless

   transaction and an automatic retail machine with an electronic payment device, in conjunction with

   the use of an authorization grant that allows completion of the transaction at the machine, when

   describing the final two claim elements. The final step does not “recite the act of actually

   performing the transaction”—it communicates an authorization to perform a cashless transaction

   to an automatic retail machine in such a way that a non-persistent network can be used.

          The Federal Circuit’s analysis in DDR Holdings is on point. There, the claims were

   directed to “systems and methods of generating a composite web page that combines certain visual


                                                   -14-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 16 of 20




   elements of a ‘host’ website with content of a third-party merchant.” DDR Holdings, 773 F.3d at

   1248. While the claims were arguably analogous to the “well-known” “concept” of a “store within

   a store” in the “brick and mortar” context, the claims solved the additional problem, unique to

   commerce conducted via the hyperlink-based network architecture of the Internet, of “retaining

   control over the attention of the customer” who seeks to browse the store-within-a-store. Id. Here,

   some of the aspects of the claims are arguably analogous to manual pre-authorization of a

   transaction, e.g., a child asking a parent for cash to make a purchase. But the problem of keeping

   track of transactions such that double-spending is prevented “does not arise in the . . . context” of

   cash transactions; cash is a bearer instrument that can be held physically to track balances. Id.

   And every example of pre-authorization of cashless transactions that Defendants cite (Mot. at 12)

   involves a direct connection between the authorizing entity and the merchant at the point of sale.

   Moreover, the patent “specif[ies] how interactions with the Internet are manipulated to yield a

   desired result,” i.e., that the mobile device can receive the authorization grant and then hold it for

   use while not connected to the persistent network, such that the practice of the claims “is not merely

   the routine or conventional use of the Internet.” DDR Holdings, 773 F.3d at 1258-59.

          The claims here are also distinguishable from the ones in Defendants’ cited cases. In

   Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., the Court cited with approval the District

   Court’s determination that the patent did not claim “any specific, inventive ways of storing codes

   in databases or electronically applying them,” whereas here, the claims cover an inventive way to

   use non-persistent networks to “apply” a “code” that authorizes a cashless transaction. 876 F.3d

   1372, 1376 (Fed. Cir. 2017). Ex Parte Rajen S. Prabhu And David Chan, 2018 WL 2131670

   (2018) (Patent Tr. & App. Bd., April 27, 2018), and Ex Parte Oliver S. C. Quigley, Nathan

   McCauley, And Bob Lee, 2019 WL 366814 (Patent Tr. & App. Bd. January 15, 2019), are also

   distinguishable in that the network architecture the patents there employed for processing


                                                   -15-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 17 of 20




   payments was wholly conventional.         Furthermore, the PTAB’s decisions regarding patent

   eligibility are not binding precedent for this Court. And to the extent this Court should defer to

   the Patent Office’s expertise, it should follow the lead of the patent examiner: after lodging an

   initial Alice rejection against claims to a mobile-device-to-machine payment system in the same

   patent family as the ’833 Patent, the examiner allowed the claims once they were amended to recite

   concrete, technical limitations akin to the limitations present in claim 1 of the ’833 Patent. Ex. 2

   at 3 (rejecting claims under § 101), 5 (adding limitations), 10 (rejection overcome).

          Thus, at minimum, the Court should deny Defendants’ motion as it turns on factual disputes

   about what a person of ordinary skill in the art would consider to be well-understood, routine or

   conventional at the time of the invention.

          E.      Defendants Fail to Address All Patent Claims

          Defendants improperly seek to dismiss with prejudice the count for infringement of the

   ’833 Patent in its entirety, but its Motion only addresses a small subset of claims. For example,

   “Defendants have been and are now infringing at least claim 1 of the ’833 Patent . . .”

   Complaint ¶ 30 (emphasis added). Defendants have cited no authority for the proposition that

   PayRange must identify each asserted claim in the Complaint. Nor have Defendants sought a more

   definite statement in response to the Complaint. Defendants’ failing is not merely procedural in

   nature. For example, claim 14 includes material distinctions from claim 1. It requires, for instance,

   a “first transceiver corresponding to a short-range communications mode” and “a second

   transceiver, distinct from the first transceiver, corresponding to a long-range communication mode

   distinct from the short-range communication mode.” ’833 Patent at 34:44-48. Independent claim

   21 includes similar limitations. Id. at at 35:64-36:1. The use of multiple distinct transceivers used

   for distinct communication modes is certainly not an abstract idea. It is a concrete application of

   communications hardware to specific inventive ends, and the inclusion of similar limitations in the


                                                   -16-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 18 of 20




      prosecution of a family member of the ’833 Patent allowed the patent to overcome an Alice

      rejection. Defendants failed to address all claims of the ’833 Patent, so their Motion should be

      denied or limited to the specific claims addressed in the Motion.

             F.      Plaintiff Should Be Granted Leave to File an Amended Complaint

             Defendants’ Motion should be denied. Still, in the event that the Motion is granted,

      PayRange should be given leave to amend to allege with particularity the various inventive

      concepts contained in the claims. See Aatrix Software, 882 F.3d at 1126.

IV.      Conclusion

             Defendants’ Motion is premised on mischaracterizations of the ’833 Patent and a refusal

      to engage with the details of the technical improvement that the patent accomplished. The claims

      as written are patent-eligible under § 101. The Motion should be denied.




                                                     -17-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 19 of 20




    Dated: March 16, 2021                 /s/ Joseph R. Englander
                                          Joseph R. Englander
                                          FOWLER WHITE BURNETT
                                          1395 Brickell Avenue, 14th Floor
                                          Miami, Florida 33131
                                          Telephone: (305) 789-9259
                                          Facsimile: (305) 728-7559
                                          Email: jenglander@fowler-white.com

                                          James C. Yoon (PHV)
                                          Ryan R. Smith (PHV)
                                          Neil Desai (PHV)
                                          Jamie Y. Otto (PHV)
                                          George Edward Powell III (PHV)
                                          WILSON SONSINI GOODRICH & ROSATI
                                          Professional Corporation
                                          650 Page Mill Road
                                          Palo Alto, CA 94304-1050
                                          Telephone: (650) 493-9300
                                          Facsimile: (650) 565-5100
                                          Email: jyoon@wsgr.com,
                                          rsmith@wsgr.com,
                                          ndesai@wsgr.com
                                          jotto@wsgr.com,
                                          epowell@wsgr.com

                                          Counsel for Plaintiff PayRange Inc.




                                       -18-
Case 1:20-cv-24342-RNS Document 27 Entered on FLSD Docket 03/16/2021 Page 20 of 20




                                     CERTIFICATE OF SERVICE

   The undersigned, an attorney, hereby certifies that a true and correct copy of the foregoing
   document has been served on March 16th, 2021, via the Court’s CM/ECF system on all counsel
   of record who have consented to electronic service.



                                         /s/ Joseph R. Englander
                                             Joseph R. Englander




                                                  -19-
